VAUGHN, Judge.
The only assignment of error brought forward by defendant, through his court-appointed counsel, is that the court erred in failing to grant defendant’s motion for nonsuit in the charge of felonious assault on Douglas Richardson. The State *243offered competent and convincing evidence of the defendant’s guilt. That it was sufficient to go to the jury is so obvious as not to require discussion. In the trial from which defendant appealed, we find no error.
No error.
Judges Morris and Graham concur.